Appeal by defendant from an order of the County Court, Kings County, dated October 13, 1961, which denied, without a hearing, his motion for resentence as other than a fifth felony offender under a judgment of the County Court, Kings County, rendered February 24, 1955 upon his plea of guilty, convicting him of attempted robbery in the third degree, and sentencing him, as a fifth felony offender, to serve a term of 15 years to life. For the purposes of this appeal the order has been considered to be one made upon a coram nobis application to vacate the judgment of conviction, such an order being appealable by defendant (Code Crim. Pro., § 517, subd. 3). Order affirmed. No opinion. (See People v. Boyle, 16 A D 2d 942.) Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.